Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     Election
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on June 29, 2021 is acknowledged.  Claims 4-35 are withdrawn from consideration as directed to non-elected inventions.

		     	     Information Disclosure Statement
The Information Disclosure Statement Letter filed November 4, 2020 is noted.  The examiner has consulted the files of Application Nos. 14/919,515, 12/809,573 and 10/732,910.  Copies of Foreign and/or Non-patent Literature documents cited by Applicant in those applications and applied herein are not included with the present Action.  Applicant is advised that only documents cited on a PTO-892 or SB/08 form in the present application will be printed on any patent issuing from said application.  

				Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-3 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
a) It is unclear what would be encompassed by the phrase “identifying a desired shape” as set forth in line 2 of claim 1.  It would appear that this could be accomplished by a purely 
b) In line 2 of claim 2, “the described shape” lacks proper antecedent basis.
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.
			
Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the Wei et al. Analytical Chemistry article (cited by Applicant as document no. 95 on the IDS filed February 3, 2016 in 14/919,515).
Wei discloses forming a mixture of gold nanorods with a small amount of spherical gold nanoparticles and separating those two components using a filter.  Note particularly page 2086 of Wei.   Thus, the disclosure of Wei et al. is held to anticipate the claimed invention.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the Link et al. J. of Physical Chemistry B article.
The “Experimental Section” on page 6153 of Link discloses forming a mixture of gold nanorods and spherical nanoparticles and separating the two by centrifugation (which utilizes .

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the Jana et al. Chem, Comm. article (hereinafter referred to as “Jana C” and cited by Applicant as document no. 75 on the IDS filed March 17, 2015 in 12/509,813).
Page 618 of Jana C discloses forming a mixture of nanoscale silver spheres and either nanorods or nanowires, and separating the rods or wires from the spheres by centrifugation (which utilizes gravitational forces).  Thus, the disclosure of Jana C is held to anticipate the claimed invention.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the Jana et al. J. of Physical Chemistry B article (hereinafter referred to as “Jana P” and cited by Applicant as document no. 26 on the IDS filed March 17, 2015 in 12/509,813).
The “Experimental Section” of Jana P discloses forming a mixture of nanoscale gold spheres and nanorods, and separating the rods from the spheres by centrifugation (which utilizes gravitational forces).  Thus, the disclosure of Jana P is held to anticipate the claimed invention.

Additional art of interest may be found in the files of parent applications 14/919,515, 12/809,573 and 10/732,910.  As noted above, only art properly cited in the present application will be printed on any patent issuing from this application.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	July 14, 2021